      Case 2:19-cv-12028-JTM-DPC Document 19 Filed 07/01/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

RICHARD B. JONES                                              CIVIL ACTION

VERSUS                                                        NO. 19-12028

JAMES LEBLANC ET AL.                                          SECTION “H”(2)

                                         ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of

plaintiff to file an objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that defendants’ Motion to Dismiss for Failure to State a Claim

be GRANTED.

                                                                      July
                      New Orleans, Louisiana, this ______ day of ______________, 2020.



                                                  __________________________________
                                                        JANE TRICHE MILAZZO
                                                    UNITED STATES DISTRICT JUDGE
